DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Per claim 1, the combined prior art of Bhati et al. herein Bhati discloses: during a high IOPs period, receiving content to be written to a storage system; storing the content at a specific location within a storage device associated with the storage system…. during a subsequent period, binding the content with respect to the storage device. 
However, Bhati alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …  storing the content at a specific location within a storage device associated with the storage system; updating a temporary map within volatile memory of the storage system to include an entry that defines the specific location of the content, wherein the temporary map within the volatile memory of the storage system is a binary tree; backing up the temporary map onto persistent memory in a log-structured format; …. building and updating metadata associated with the content within the temporary map, wherein the subsequent period is a period of low IOPs for the storage system and a period of low resources for the temporary map, wherein binding the content with respect to the storage device includes binding the specific location of the content to metadata associated with the content and reclaiming one or more outdated data blocks within the storage device.
Per claim 8, the combined prior art of Bhati et al. herein Bhati discloses: during a high IOPs period, receiving content to be written to a storage system; storing the content at a specific location within a storage device associated with the storage system…. during a subsequent period, binding the content with respect to the storage device. 
However, Bhati alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …  storing the content at a specific location within a storage device associated with the storage system; updating a temporary map within volatile memory of the storage system to include an entry that defines the specific location of the content, wherein the temporary map within the volatile memory of the storage system is a binary tree; backing up the temporary map onto persistent memory in a log-structured format; …. building and updating metadata associated with the content within the temporary map, wherein the subsequent period is a period of low IOPs for the storage system and a period of low resources for the temporary map, wherein binding the content with respect to the storage device includes binding the specific location of the content to metadata associated with the content and reclaiming one or more outdated data blocks within the storage device.
Per claim 15, the combined prior art of Bhati et al. herein Bhati discloses: during a high IOPs period, receiving content to be written to a storage system; storing the content at a specific location within a storage device associated with the storage system…. during a subsequent period, binding the content with respect to the storage device. 
However, Bhati alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: …  storing the content at a specific location within a storage device associated with the storage system; updating a temporary map within volatile memory of the storage system to include an entry that defines the specific location of the content, wherein the temporary map within the volatile memory of the storage system is a binary tree; backing up the temporary map onto persistent memory in a log-structured format; …. building and updating metadata associated with the content within the temporary map, wherein the subsequent period is a period of low IOPs for the storage system and a period of low resources for the temporary map, wherein binding the content with respect to the storage device includes binding the specific location of the content to metadata associated with the content and reclaiming one or more outdated data blocks within the storage device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138